Exhibit 10.1

 

AMENDMENT OF EXECUTIVE AGREEMENT

 

This Amendment of Executive Agreement (the “Amendment”) is entered into between
Xoom Corporation, a California corporation (the “Company”), and
                        (the “Executive”), and is effective this 1st day of
July, 2015.

 

WHEREAS, the Company and the Executive previously have entered into an Executive
Agreement dated as of                           (the “Agreement”);

 

WHEREAS, pursuant to the Agreement and Plan of Merger among PayPal, Inc., a
Delaware corporation (“PayPal”), Timer Acquisition Corp., a Delaware corporation
and wholly owned subsidiary of PayPal (“Merger Sub”), the Company, and, for
certain purposes, PayPal Holdings, Inc., a Delaware corporation and the sole
stockholder of PayPal, entered into concurrently herewith (the “Merger
Agreement”), Merger Sub will be merged with and into the Company, causing the
Company to become a wholly owned subsidiary of PayPal (the “Merger”), subject to
the terms and conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to, and in consideration of, the Merger, the Executive
and the Company desire to amend the Agreement to revise the Agreement’s
definition of “Good Reason.”

 

NOW, THEREFORE, in consideration of the Merger, including the Merger proceeds
and other rights and benefits to which the Executive shall become entitled in
connection with the Merger, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and contingent upon
consummation of the Merger, Section 3(e) of the Agreement is hereby amended,
subject to, and effective upon, the consummation of the Merger, by deleting the
second sentence thereof, and inserting the following in its place:

 

“For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a demotion or any material
diminution of the Executive’s position, authority,  duties or responsibilities,
but excluding (A) any actual or perceived demotion or diminution that results
from the Executive having a position, authority, duties or responsibilities
after a Change in Control with respect to a division or line of business, rather
than a substantially comparable position, authority, duties or responsibilities
with respect to the Company’s successor or acquirer, and (B) any change in the
reporting structure of the Company or its successor or acquirer; (ii) a
requirement that the Executive report to work outside of the San Francisco Bay
Area, which for the avoidance of doubt is the area that runs from the city of
San Francisco south to and including the city of San Jose (not including normal
business travel required of the Executive’s position and which is substantially
comparable to the business travel historically required of the Executive);
(iii) a material reduction in the Executive’s Base Salary, bonus opportunity or
benefits, except for an across-the-board reduction affecting all or
substantially all senior executives of the Company and which is implemented
before a Change in Control occurs; or (iv) the material breach of this Agreement
by the Company.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Agreement as of the date set forth above.

 

 

Executive

 

Xoom Corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

2

--------------------------------------------------------------------------------